Watson, J.
It is urged that the action of account as such is inconsistent with the forms of civil actions specified in section 1 .of the Practice Act of 1915, and consequently it was abolished by section 17, by which all acts and parts of acts inconsistent with that Act were repealed. But this argument loses sight of the provision of section 11, whereby nothing contained in the Act “shall be taken to impair any right or remedy now provided *532by law.” Certainly before the passage of that Act, the action of account was a means provided by law to enforce a right. It was therefore a remedy, and it remains unimpaired.
The foregoing ruling leaves without force the defendant’s contention that he is entitled to a trial by jury. Hall v. Armstrong, 65 Vt. 421, 26 Atl. 592, 20 L. R. A. 366.

Judgment affirmed and cause remanded.